PER CURIAM.
This appeal is by the defendant below from a judgment of conviction of larceny ■of an automobile, rendered by the criminal ■court of record in Dade County on a non-jury trial.
The contentions presented on appeal have been considered in the light of the record and the briefs and are found to be without merit. The evidence furnishes adequate support for the adjudication of .guilt. The admission into evidence of statements made by the defendant to police officers, in the circumstances disclosed in the record, did not constitute error. See McCullers v. State, Fla.App. 1962, 143 So. 2d 909, 913.
Affirmed.